Citation Nr: 1336990	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 1, 2010, and a compensable rating thereafter for seminal vesiculitis/prostatitis/epididymitis, to include the propriety of the reduction of the evaluation from 20 percent to noncompensable, effective August 1, 2010.

2.  Whether the severance of service connection for impotence effective August 1, 2010, was proper.

3.  Whether the severance of special monthly compensation (SMC) based on the loss of use of a creative organ effective August 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran, his friend, and his sister 


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

As will be further discussed herein, the October 2009 rating decision denied a rating in excess of 20 percent for the Veteran's seminal vesiculitis/prostatitis/epididymitis and he thereafter perfected his appeal as to such issue.  However, during the course of the appeal, the July 2010 rating decision reduced his rating from 20 percent to zero percent for his seminal vesiculitis/prostatitis/epididymitis effective August 1, 2010.  Therefore, such issue has been characterized as shown on the first page of this decision.  Additionally, the July 2010 rating decision severed service connection for impotence and SMC based on the loss of use of a creative organ effective August 1, 2010.  

The Veteran, his friend, and his sister testified before a Decision Review Officer (DRO) at the RO in February 2011.  A transcript of this proceeding has been associated with the claims file.  

The Board observes that, in October 2012, the Veteran's representative submitted additional evidence consisting of a September 2012 VA treatment record without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  However, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  Such reveals VA treatment records dated from August 2011 to November 2011, which were considered by the AOJ in the March 2012 supplemental statement of the case.  The additional documents contained in Virtual are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

A review of the record shows that the Veteran was discharged from military service due to seminal vesiculitis/prostatitis/epididymitis in April 1970.  Immediately upon separation from military service, the Veteran submitted a claim for service connection for seminal vesiculitis/prostatitis/epididymitis.  By rating decision dated in July 1970 the RO granted service connection for "seminal vesiculitis, prostatitis, and epididymitis with dilation of vas deferens" and assigned a 20 percent disability rating effective April 16, 1970, the day after the Veteran's discharge from military service.  Subsequently, the Veteran underwent VA examination in April 1971 which showed a normal genitourinary system and, by rating decision dated in June 1971, the RO decreased the Veteran's disability rating to noncompensable effective September 1, 1971.  The noncompensable rating was continued by rating decision dated in December 2005. 

In June 2008, the Veteran submitted a claim for an increased rating for his seminal vesiculitis/prostatitis/epididymitis.  He was afforded a VA genitourinary examination in September 2008 that showed that the Veteran had an enlarged prostate, which caused feelings of urgency and resulted in difficulty starting his stream or urine and a weak or intermittent stream.  The Veteran reported that he had to strain to urinate and experienced dribbling.  He also stated that he had a daytime voiding frequency of every two to three hours.  He had a nighttime urge to urinate about three times per night.  He wore no protective pads to catch urine which dropped and he experienced intermittent dribbling after voiding.  He had no actual voiding residuals and there had been no need to self catheterize.  He had chronic pain which had been attributed to conditions other than his genitourinary condition such as a nonservice-connected low back disorder.  

By rating decision dated in September 2008, the RO increased the Veteran's disability rating for seminal vesiculitis/prostatitis/epididymitis from noncompensable to 20 percent disabling effective June 10, 2008, the date of his claim.  

The Veteran submitted the current claim on appeal in August 2009.  He underwent VA genitourinary examination in October 2009, which showed urinary symptoms similar to those noted at the September 2008 VA examination.  Based on the findings in the October 2009 VA examination, by rating decision dated in October 2009, the RO continued the 20 percent disability rating for seminal vesiculitis/prostatitis/epididymitis.  The Veteran disagreed with this decision and perfected an appeal.  

Subsequently, by rating decision dated in April 2010, the RO proposed to decrease the Veteran's disability rating for seminal vesiculitis/prostatitis/epididymitis from 20 percent disabling to noncompensable.  It was noted that the Veteran's enlarged prostate and urinary symptoms, including straining to urinate, frequent urination, as well as dribbling after voiding had never been attributed to the Veteran's seminal vesiculitis/prostatitis/epididymitis.  Subsequently, the Veteran submitted a June 2010 VA treatment record from Dr. D.E.W., which appears to relate the Veteran's current urinary symptoms to his service-connected seminal vesiculitis/prostatitis/ epididymitis.    

By rating decision dated in July 2010 the RO effectuated the proposed reduction, reducing the Veteran's disability rating for seminal vesiculitis/prostatitis/ epididymitis from 20 percent to noncompensable effective August 1, 2010.  Additionally, such rating decision severed service connection for impotence and SMC based on the loss of use of a creative organ effective August 1, 2010.  

In October 2010, the claims file was returned to the October 2009 VA examiner at which time he was requested to provide an opinion as to whether the Veteran was experiencing recurrence of his service-connected seminal vesiculitis/prostatitis/ epididymitis as noted in a June 2010 VA treatment record or whether his current urinary symptoms were due to other causes.  Upon review of the claims file, the October 2009 VA examiner indicated that he could not resolve the issue without resorting to speculation.  The October 2009 VA examiner stated that the June 2010 VA treatment record did not mention one way or another the likelihood of any orchalgia being due to any specific problems in service.  The Veteran had gone a very long time since service without any scrotal pain.  The examiner noted that there was a 2007 VA examination which was very candid about the Veteran's numerous complaints about physical ailments and his life in general.  Nowhere in this note, which was quite lengthy, was scrotal pain mentioned.  It was mentioned that the Veteran owned a boat and went sailing, fished, and hunted.  

The October 2009 VA examiner further indicated that the Veteran had normal flow studies on his reproductive tract before discharge from military service.  He had had long stretches of medical visits devoid of scrotal complaints.  There were numerous frank/candid notations in the medical records of narcotic dependence.  Some of these had been restated by HIMS since the examiner's last note.  Overall, there had been no objective discoveries to explain the Veteran's pain and no consistent evidence that he has experienced pain continuously.  Therefore, the examiner could not link any scrotal pain to anything during the Veteran's military service without resorting to pure speculation.  

In October 2012, the Veteran's representative submitted a September 2012 VA treatment record from Dr. W., the same physician who related the Veteran's current urinary symptoms to his service-connected seminal vesiculitis/prostatitis/ epididymitis in the June 2010 VA treatment record.  In the September 2012 VA treatment record, Dr. W. stated that, given the Veteran's in-service treatment for seminal vesiculitis/prostatitis/epididymitis, his current urinary complaints, and the fact that he noted that he had discomfort off and on his entire life with the particular testicle, the odds were reasonable that the Veteran had a chronic, low-grade epididymitis related to the epididymitis he had in service.   

Given the recent September 2012 treatment record from Dr. W. that appears to link the Veteran's current urinary symptoms to his service-connected seminal vesiculitis/prostatitis/epididymitis, as well as the fact that the Veteran has not been examined by VA since October 2009, the Board finds that it is necessary to afford the Veteran another VA examination so as to determine the current nature and severity of such service-connected disability, to include an additional medical opinion as to whether the Veteran's current urinary symptoms are related to his service-connected seminal vesiculitis/prostatitis/epididymitis.  

Additionally, as noted in the Introduction, the RO last issued a supplemental statement of the case in March 2012.  Subsequently, in October 2012 the Veteran's representative submitted a September 2012 VA treatment record pertaining to the Veteran's seminal vesiculitis/prostatitis/epididymitis.  This September 2012 VA treatment record has not yet been considered by the AOJ, and the Veteran has not submitted a waiver of AOJ review.  As such, the AOJ should consider this additional evidence on remand.  38 C.F.R. § 19.37.  

Moreover, the most recent VA medical records in the claims file are dated in March 2012, with the single September 2012 record, from the Boise, Idaho, VA Healthcare System.  Also, the most recent private treatment records in the claims file are dated in August 2003.  Therefore, the Veteran should be given an opportunity to identify any outstanding VA or non-VA healthcare provider who has treated him for his prostate disability since August 2008 and, thereafter, obtain all identified records, to include VA treatment records dated from March 2012 to the present, for consideration in his appeal.

Finally, with respect to the issue regarding the propriety of the severance of service connection for impotence and SMC based on the loss of use of a creative organ effective August 1, 2010, the Board notes that the July 2010 rating decision severed such benefits and, thereafter, in an August 2010 statement, the Veteran entered a notice of disagreement as to such severance in which he indicated that he did not understand why his benefits had been severed as he still had the same medical problems and he believed such should be reinstated.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with statement of the case on the issues of the propriety of the severance of service connection for impotence and SMC based on the loss of use of a creative organ effective August 1, 2010.  Please advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 

2. The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his seminal vesiculitis/ prostatitis/epididymitis since August 2008.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include VA treatment records from Boise VA facility dated from March 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected seminal vesiculitis/prostatitis/ epididymitis.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all manifestations of the Veteran's seminal vesiculitis/prostatitis/epididymitis.  

The examiner should opine whether it is at least as likely as not that the Veteran's current urinary symptoms are related to his service-connected seminal vesiculitis/prostatitis/ epididymitis, or otherwise related to service.  

In offering such opinion, the examiner should note the service treatment records showing a diagnosis of seminal vesiculitis/prostatitis/epididymitis, the June 2010 and September 2012 VA treatment records from Dr. W., and the October 2009 VA genitourinary examination report with the October 2010 VA opinion.   

A complete rationale shall be provided for any opinion expressed.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to a rating in excess of 20 percent prior to August 1, 2010, and a compensable rating thereafter for seminal vesiculitis/prostatitis/ epididymitis, to include the propriety of the reduction of the evaluation from 20 percent to noncompensable, effective August 1, 2010, should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


